EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE

     This Separation Agreement and Release (“Agreement”) is made by and between
Patrick Ferrell (“Employee”) and VA Software Corporation (the “Company”),
collectively referred to as the (“Parties”):


RECITALS

     WHEREAS, Employee’s employment with the Company was terminated, effective
close of business November 19, 2004 (the “Termination Date”);

     WHEREAS, the Company and Employee have entered into a Confidential and
Proprietary Information Agreement (the “Confidentiality Agreement”);

     WHEREAS, the Parties, and each of them, wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions and
demands that the Employee may have against the Company as defined herein,
including, but not limited to, any and all claims arising or in any way related
to Employee’s employment with, or separation from, the Company;

     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:


COVENANTS

     1.  Consideration.

          (a) The Company agrees to pay Employee a separation payment in the
amount of Twenty-Five Thousand Three Hundred Eighty-Four Dollars and Fifty-Nine
Cents ($25,384.59), less applicable withholding and other usual deductions.

          (b) Payment.  The Company will tender the lump sum settlement amount
to Employee by delivering a check for Twenty-Five Thousand Three Hundred
Eighty-Four Dollars and Fifty-Nine Cents ($25,384.59), less applicable
withholding and other usual deductions, made payable to Employee, within seven
(7) business days from the Effective Date of this Agreement.

          (c) Vesting of Stock.   As of Employee’s Termination Date, all
unvested stock options are cancelled, and Employee shall cease vesting under the
Company’s Stock Option Plan and any Stock Option Agreement between Employee and
Company. The exercise of any stock option shall continue to be subject to the
terms and conditions of the Company’s Stock Option Plan and the applicable Stock
Option Agreement between Employee and Company.

          (d) Benefits.  Health insurance benefits will remain in effect through
November 30, 2004. To the extent permitted by law and by the Company’s current
group health insurance policies, Employee will be eligible to continue his
health insurance policies after November 30, 2004 under the federal COBRA law at
his own expense. The Company will, however, make the premium payments on behalf
of Employee for one (1) month (December 2004) following termination of benefits.
Employee will be provided with a separate notice of his COBRA rights.



     2. Confidential Information.  Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. By signing this
agreement, Employee represents and declares under penalty of perjury under the
laws of the State of California that Employee has returned all of the Company’s
property and confidential and proprietary information in his possession to the
Company on the Effective Date of this Agreement.

     3.  Payment of Salary.  Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Employee once the above noted payments and
benefits are received.

     4. Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf his respective heirs, family members,
executors, and assigns, hereby fully and forever releases the Company and its
officers, directors, employees, investors, stockholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns (the “Releasees”), from, and agree not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:

          (a) any and all claims relating to or arising from Employee's
employment relationship with the Company and the termination of that
relationship;

          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

          (c) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act; the California Fair Employment and Housing Act, and California Labor Code;

-2-

  any and all claims for violation of the federal, or any state, constitution;  
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;   any claim for any loss, cost, damage,
or expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and   any and all claims for attorneys' fees and costs.

     The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement.

     5. Acknowledgment of Waiver of Claims Under ADEA.  Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that;

          (a) he should consult with an attorney prior to executing this
Agreement;

          (b) he has up to twenty-one (21) days within to consider this
Agreement;

          (c) he has seven (7) days following his execution of this Agreement to
revoke the Agreement;

          (d) this Agreement shall not be effective until the revocation period
has expired; and

          (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination of good faith of the validity of this
waiver under ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

     6. Civil Code Section 1542.  The Parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Employee and the Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

-3-

     Employee and the Company, being aware of said code section, agree to
expressly waive any rights they may have thereunder, as well as under any other
statute or common law principles of similar effect.

     7. No Pending or Future Lawsuits.  Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.

     8. Confidentiality.  The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
hereto agrees to use his best efforts to maintain in confidence the existence of
this Agreement, the contents and terms of this Agreement, the consideration for
this Agreement, and any allegations relating to the Company or his employment
with the Company except as otherwise provided for in this Agreement (hereinafter
collectively referred to as “Settlement Information”). Employee agrees to take
every reasonable precaution to prevent disclosure of any Settlement Information
to third parties, and agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information. Employee agrees to take every
precaution to disclose Settlement Information only to those attorneys,
accountants, governmental entities, and family members who have a reasonable
need to know of such Settlement Information.

     9. No Cooperation.  Employee agrees he will not act in any manner that
might damage the business of the Company. Employee agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Releasees, unless under a subpoena or
other court order to do so. Employee further agrees both to immediately notify
the Company in writing upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.

     10. Non-Disparagement.  Each Party agrees to refrain from any defamation,
libel or slander of the other Party or tortious interference with the contracts
and relationships of the other Party.

     11. Non-Solicitation.   Employee agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage, take away or hire
employees of the Company, either for himself or any other person or entity.

     12. No Admission of Liability.  The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of any and all actual and
potential disputed claims. No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement shall be deemed or
construed to be:

-4-

          (a) an admission of the truth or falsity of any claims heretofore made
or any potential claims; or

          (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.

     13. Costs.  The Parties shall each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement,
Except as explicitly provided herein.

     14. Indemnification.   Employee agrees to indemnify and hold harmless the
Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Employee, or from any
false representation made herein by Employee, or from any action or proceeding
which may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.

     15. Arbitration.   The Parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in Alameda County,
California before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the California Code
of Civil Procedure. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the Confidentiality Agreement.

     16. Authority.  The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

     17. No Representations.  Each party represents that such Party has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. In entering into this
Agreement, neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.

-5-

     18. Severability.  In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision, or portion thereof, so long as the remaining provisions
remain intelligible and continue to reflect the original intent of the Parties.

     19. Entire Agreement.  This Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Agreement and all prior representations,
understandings, and agreements concerning the subject matter of this Agreement
have been superseded by the terms of this Agreement.

     20. No Waiver.  The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

     21. No Oral Modification.   Any modification or amendment of this
Agreement, or additional obligation assumed by either party in connection with
this Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party. No provision of this
Agreement can be changed, altered, modified, or waived except by an executed
writing by the Parties.

     22. Governing Law.  This Agreement shall be deemed to have been executed
and delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California.

     23. Attorneys’ Fees.  In the event that either Party brings an action to
enforce or affect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

     24. Effective Date.  This Agreement is effective seven (7) days following
execution of this Agreement by both Parties.

     25. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     26. Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

          (a) They have read this Agreement;

          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

-6-

          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and

          (d) They are fully aware of the legal and binding effect of this
Agreement.

     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            VA SOFTWARE CORPORATION,

  Dated: November 19, 2004 By:   /s/ Kathleen R. McElwee         Kathleen R.
McElwee       Senior Vice President and Chief Financial Officer       Pat
Ferrell, an individual     Dated: November 19, 2004    /s/ Pat Ferrell       Pat
Ferrell              

 

-7-